DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 15/932,911 and 15/732,953, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior applications do not disclose the energy emitting elements.  Accordingly, the claims are not entitled to the benefit of the prior filed applications.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: energy emitting element in claims, 1, 6, 13, 14, and 25 and a macerator element in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 4-18, 23, 25, and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 13 recite blood flow through the through the first lumen and exiting solely the first hole.  However, according to the specification at the time of filing it does not appear that the first hole is the sole exit point for fluid within the first lumen.  Fluid could also exit through proximal hole 7 (Pg. 20 lines 23-27).  For purposes of examination the Examiner is interpreting the limitation in line with the specification such that the first hole serves as the sole exit point between the proximal and distal openings of the elongated member.
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 17 recites “aspiration through a lumen…redirects blood flow…from the first hole” claim 13 already recites a first lumen which is connected to the first hole.  It is not clear if this is the same or a different lumen.  For purposes of the rejection it is taken as the same lumen

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-6, 9, 11, 25, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Don Michael (US 5,460,610) in view of Schmaltz (US 2010/0234842) and Don Michael (US 5,163,905).
With regard to claims 1, 4, 9, and 25, Don Michael teaches a surgical apparatus for treating a blood clot in a vessel of a patient, the surgical apparatus comprising: a) an elongated member having an outer wall (Fig. 1 catheter 2), a first hole at a distal portion (Fig. 1 distal outlet of lumen 4) and a second hole spaced proximally from the first hole, the second hole positioned in a side of the outer wall (Fig. 1 hole 18); b) a first lumen within the elongated member for blood flow through the second hole, through the first lumen and exiting solely the first hole to maintain blood flow during treatment or removal of the blood clot (Fig. 1 lumen 4 blood is capable of flowing in this direction only one hole 18 may be provided, Col. 5 lines 9-15); c) at least one perforation positioned between the first hole and the second hole (Fig. 1 member 24 Col. 4 lines 34-37); and d) a second lumen within the elongated member communicating with the at least one perforation, the second lumen forming a channel for injection of fluid through the at least one perforation into the vessel to treat the blood clot (Fig. 1 lumen 20, Col. 4 lines 34-37); e) wherein blood is configured to flow into the second hole positioned proximal of the blood clot and exits the first hole distal of the blood clot during injection of the fluid to treat the blood clot (Col. 5 lines 9-15, blood is capable of flowing in this direction).  Don Michael teaches ultrasound may be additionally used to disrupt the plaque of the clot but does not disclose energy emitting elements as claimed (Col. 8 lines 15-20).  However, Schmaltz teaches using a plurality of electrodes on either side of a blockage to emit ultrasound to aid in breaking up the clot for removal (Fig. 6 210a and 210b, [0048], [00543], [0054]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use longitudinally spaced ultrasound emitting electrodes in Don Michael as Don Michael teaches ultrasound may be used in conjunction with the catheter for clot removal and Schmaltz teaches using electrodes on either side of a blockage as effective for treating a clot.  As Schmalz teaches placing the electrodes on either side of the blockage this would be in the area between the balloons of Don Michael as this is where the outlet which delivers the agent to the clot is provided.  As such one of ordinary skill in the art would be able to determine the necessary placement of the electrodes between the first and second holes as the holes spaced far enough apart to direct blood flow past the blockage and the electrodes are placed on either side of the blockage.  Don Michael does not disclose the outer wall is devoid of balloons between the second hole and a proximal perforation.  However, Don Michael ‘905 teaches equivalently using balloons, filters or for occlusion (Col. 5 lines 10-13). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a filter in place of the proximal balloon 14 in Don Michael as Don Michael ‘905 teach this to be an art effective equivalent and would yield the same predictable result. As such the surface would be devoid of balloons between the second hole and the perforation and there would still be a balloon mounted on the surface.
With regard to claim 5, Schmaltz teaches the members 210 are controlled via a generator ([0054]) as such a user would be able to control the generator to turn the electrodes on as desired in sync with the timing of the injection fluid, especially as Don Michael discloses using ultrasound in conjunction with drug delivery.
With regard to claim 6, Schmaltz teaches the members 210 are controlled via a generator ([0054]) as such a connector is necessarily present to connect the electrodes to the generator (see Fig. 1 exemplary wires 112).
With regard to claim 11, see lumen 22 connected to 26 for aspiration (Fig. 1, Col. 4 lines 38-45).
With regard to claim 26, the transverse dimension of the inner wall of lumen 4 is uniform from the first hole to the second hole (Fig. 1).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Don Michael (US 5,460,610), Schmaltz (US 2010/0234842) and Don Michael (US 5,163,905) as applied to claim 1 above, and further in view of Imran (US 5,947,985).
With regard to claim 7, Don Michael teaches a device substantially as claimed.  Don Michael does not disclose a macerating element.  However, Imran teaches using macerating loops between occluding members to aid in removing blockages, the helical member is rotatable as it expands and contracts (Fig. 1 member 56, Col. 3 lines 6-16, Col. 4 lines 20-25).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a macerating element in Don Michael as Imran teaches this is beneficial for clearing thrombus.  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Don Michael (US 5,460,610), Schmaltz (US 2010/0234842) and Don Michael (US 5,163,905) as applied to claim 1 above, and further in view of Nahon et al. (US 2007/0185445 A1).
With regard to claim 8, Don Michael teaches a device substantially as claimed. Don Michael does not disclose an outer support sheath as recited.  However, Nahon et al. teach a slideable outer sheath 28 which is used to cover and uncover a side port 26 used for blood perfusion to control flow ([0019], [0021]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use an outer sheath in Don Michael as in Nahon et al. as this is beneficial for controlling flow.  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable Don Michael (US 5,460,610), Schmaltz (US 2010/0234842) and Don Michael (US 5,163,905) as applied to claim 1 above, and further in view of Boehm JR. et al. (US 2017/0000493 Al).
With regard to claim 10, Don Michael teaches a device substantially as claimed. Don Michael does not disclose a valve. However, Boehm Jr. et al. teach using a valve to prevent backflow through the catheter (Fig. 8 member 23, [0045]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a valve in Don Michael as Boehm Jr. et al. teach this is beneficial to prevent backflow through the catheter. 

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Don Michael (US 5,460,610), Schmaltz (US 2010/0234842) and Don Michael (US 5,163,905) as applied to claim 1 above, and further in view of Don Michael (US 2012/0302953 A1).
With regard to claim 12, Don Michael teaches a device substantially as claimed. Don Michael does not disclose a filter distal to the first hole.  However, Don Michael ‘953 teaches delivering a filter distal of the first hole to aid in thrombus collection ([0034], Fig. 4 filter 44).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a filter distal of the first hole in Don Michael as Don Michael ‘953 teach this is beneficial for capturing clot material.

Claim(s) 13-16 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Don Michael (US 5,460,610) in view of Schmaltz (US 2010/0234842).
With regard to claims 13-15, Don Michael A surgical apparatus for treating a blood vessel blockage of a patient, the surgical apparatus comprising: a) an elongated member having a wall (Fig. 1 catheter 2), a first hole at a distalmost end (Fig. 1 distal outlet of lumen 4) and a second hole spaced proximally from the first hole, the second hole positioned in a side of the wall (Fig. 1 hole 18), wherein a longitudinal axis of the elongated member passes through the first hole and the elongated member has a uniform transverse dimension along a length from the first hole to the second hole of the elongated member (the transverse dimension of the inner wall of lumen 4 is uniform from the first hole to the second hole, Fig. 1); b) a first lumen within the elongated member for blood flow through the second hole, through the first lumen and exiting solely the first hole to maintain blood flow during treatment of the blood vessel blockage (Fig. 1 lumen 4 blood is capable of flowing in this direction only one hole 18 may be provided, Col. 5 lines 9-15).  Don Michael teaches ultrasound may be additionally used to disrupt the plaque of the clot but does not disclose energy emitting elements as claimed (Col. 8 lines 15-20).  However, Schmaltz teaches using a plurality of electrodes on either side of a blockage to emit ultrasound to aid in breaking up the clot for removal (Fig. 6 210a and 210b, [0048], [00543], [0054]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use longitudinally spaced ultrasound emitting electrodes in Don Michael as Don Michael teaches ultrasound may be used in conjunction with the catheter for clot removal and Schmaltz teaches using electrodes on either side of a blockage as effective for treating a clot.  As Schmalz teaches placing the electrodes on either side of the blockage this would be in the area between the balloons of Don Michael as this is where the outlet which delivers the agent to the clot is provided.  As such one of ordinary skill in the art would be able to determine the necessary placement of the electrodes between the first and second holes as the holes spaced far enough apart to direct blood flow past the blockage and the electrodes are placed on either side of the blockage.  As combined Schmaltz teaches the members 210 are controlled via a generator ([0054]) as such a connector is necessarily present to connect the electrodes to the generator (see Figs. 1 and 2 exemplary wires 112 do not interfere with the lumen).  Blood would be able to flow through the lumen during activation of the energy emitter.
With regard to claim 16, see Fig. 1 lumen 20, Col. 4 lines 34-37.
With regard to claim 23, see Fig. 1 member 24 Col. 4 lines 34-37.

Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Don Michael (US 5,460,610) in view of Schmaltz (US 2010/0234842) as applied to claim 13 above, and further in view of Nahon et al. (US 2007/0185445 A1).
With regard to claim 17, Don Michael teaches a device substantially as claimed. Don Michael does not disclose an outer support sheath as recited.  However, Nahon et al. teach a slideable outer sheath 28 which is used to cover and uncover a side port 26 used for blood perfusion to control flow ([0019], [0021]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use an outer sheath in Don Michael as in Nahon et al. as this is beneficial for controlling flow.  As combined the lumen of Don Michael would be capable of connection to an aspiration source and would be able to function to direct blood flow as recited in combination with the sheath.
With regard to claim 18, see balloons 14 and 16 (Fig. 1).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783